Order entered May 13, 2021




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-20-00765-CV

                    IN RE PLAINSCAPITAL BANK, Relator

           Original Proceeding from the 134th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-16-07601

                                      ORDER
                    Before Justices Pedersen, Carlyle, and Garcia

      Based on the Court’s opinion of this date, we CONDITIONALLY

GRANT relator’s petition for writ of mandamus. We ORDER the trial judge (1)

to vacate his August 6, 2020 order granting real parties’ Motion to Remove Case

from Jury Docket and Re-Set as Non-Jury Trial (the “Motion”), (2) to deny the

Motion, and (3) to return the case to the jury trial docket. We further ORDER the

trial judge to file with this Court within fifteen (15) days of the date of this

order, a certified copy of his order issued in compliance with this order. Should

the trial court fail to comply with this order, the writ will issue.
/Bill Pedersen, III/
BILL PEDERSEN, III
JUSTICE